OPINION — AG — ** MEDICAL EXAMINERS — LICENSE — QUALIFICATION ** THE NATIONAL BOARD OF EXAMINERS ARE NOT ELIGIBLE AT THIS TIME TO BE LICENSED BY THE STATE BOARD OF MEDICAL EXAMINERS " WITHOUT EXAMINATION " UNDER THE PROVISIONS OF 59 Ohio St. 498 [59-498] TO PRACTICE MEDICINE AND SURGERY IN OKLAHOMA. TO BE LICENSED BY EXAMINATION BY SAID BOARD, SAID DOCTOR MUST BE HOLDER OF CERTIFICATES OF ABILITY IN THE BASIC SCIENCES. TO SECURE SUCH A CERTIFICATE OF ABILITY, EITHER BY EXAMINATION OR UNDER THE PROVISIONS OF 59 Ohio St. 709 [59-709], EACH DOCTOR MUST, AS PROVIDED BY 59 Ohio St. 708 [59-708], SUBMIT EVIDENCE TO SAID BORAD OF EXAMINERS IN THE BASIC SCIENCES. (NATIONAL BOARD OF EXAMINERS, CERTIFICATES, QUALIFICATIONS, EDUCATIONAL REQUIREMENTS, OUT OF STATE) CITE: 59 Ohio St. 708 [59-708] (FRED HANSEN)